Citation Nr: 0213451	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-06 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  

This appeal arises from a September 2000 rating action that 
denied an increased evaluation, in excess of 50 percent, for 
PTSD.  The veteran filed a Notice of Disagreement with the 
decision in May 2001; the RO issued a Statement of the Case 
(SOC) in May 2001; and the veteran filed a Substantive Appeal 
in July 2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested, primarily, by a 
depressed mood, feelings of fearfulness and hopelessness, 
sleep disturbances (to include nightmares), and poor 
appetite; these symptoms are reflective of occupational and 
social impairment with no more than reduced reliability and 
flexibility.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for PTSD has 
been accomplished.

In the May 2001 Statement of the case the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the various 
letters soliciting information and/or evidence (see, e.g., 
the RO letter of February 2000), have been afforded ample 
opportunities to submit such information and evidence.  The 
February 2000 letter informed the veteran that VA would make 
reasonable efforts to help him obtain the evidence, such as 
medical records, necessary to support his claim, if he gave 
the VA enough information about them (specifically, the name 
and address of the providers, the time frame covered, and the 
condition for which he was treated) and signed a medical 
release so that VA could request them from the person or 
agency that had them.  In light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA is not at issue in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The 
Board finds that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  The 
veteran has been afforded a comprehensive VA psychiatric 
examination in May 2000, and medical treatment records dating 
from May 1998 to April 2000 have been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for PTSD on the merits, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

I.  Analysis

The RO granted service connection and assigned an initial 50 
percent rating for PTSD in March 1999.  The veteran requested 
an increased rating in February 2000.  

Pertinent to the increased rating claim, the RO obtained VA 
outpatient treatment reports from the VA Medical Center 
(VAMC) in Albany, New York, which show that the veteran is 
receiving treatment, to include medication and therapy, for 
symptoms related to his PTSD.  

A Social Work Psychosocial Assessment, dated in October 1998, 
shows the veteran presenting for treatment of his PTSD 
issues.  He gave a history of having lost a close friend 
while in the Navy due to the collision of two ships.  He 
reported that he lived alone, but that he had a significant 
other that he sees on a regular basis. Mental status 
examination showed he was oriented times three and was 
cooperative.  His speech was clear and relevant and there was 
no evidence of delusions or hallucinations.  He described his 
mood as "a little depressed".  He appeared cognitively 
intact as was his memory and concentration.  His judgment was 
intact and his insight appeared good.  He denied suicidal or 
homicidal ideations, and he appeared well in touch with his 
environment.  He complained that he couldn't sleep because of 
recurring dreams of his friend who was lost in the collision 
of the two ships.  A diagnosis of rule-out PTSD was entered.  
His Global Assessment of Functioning (GAF) was estimated to 
be 45.  

The veteran underwent a VA contract examination in February 
1999.  The examiner detailed the veteran in-service and post-
service histories.  During the examination, the veteran 
reported symptoms associated with his in-service experiences, 
to include reexperiencing intense fear near bodies of water 
(which he avoids), and sleep disturbances, to include 
recurrent dreams and nightmare.  He also claimed that his 
mood had been affected to the point that he loses his temper, 
and reported that generally avoided others and had a feeling 
of uneasiness that has persisted in all the years since his 
military service.  However, the examiner also noted that 
there had been no delusions, hallucinations, impairment in 
communication or suicidal/homocidal thoughts of intent or 
acts.  The examiner also noted that the veteran's ability to 
maintain minimal personal hygiene and other basic daily needs 
is preserved.

On mental status examination, the veteran was alert and 
appropriately dressed for the season.  His psychomotor 
activity was normal, and speech was of normal tone, duration, 
latency, and rhythm.  The examiner noted that while the 
veteran's mood was described as wildly anxious, his affect 
was appropriate and anxious.  His thought content revealed no 
delusions or hallucinations, and no suicidal, homicidal, 
panic, obsessive, or compulsive thoughts or preoccupation.  
The examiner also noted that the veteran had a fair insight 
into his illness, that his judgment was adequate, and that 
cognition was intact, including a fairly good memory and 
intellectual and executive functions.  The examiner diagnosis 
PTSD, chronic, and assigned GAF scores of 50, currently, and 
50 for the last year. 

Treatment records dated in January 2000 indicate that the 
veteran was endeavoring to have his PTSD rating increased.  
He asked to have his GAF score reduced to qualify for an 
increase.  The records notes that it was explained to him 
that the treatment team determines GAF scores based on 
criteria, and that his current condition did not warrant a 
reduction in his GAF.  He reported that a veteran's 
representative told him that his GAF would have to be lowered 
to 45 in order for him to get an increased rating.  The 
examiner noted that it would be inaccurate to decrease the 
veteran's GAF at this point simply so he could get more 
money, and that the veteran was discouraged from "getting 
sicker" in order to increase his evaluation.  The examiner 
estimated the veteran's GAF to be 50.

The report of a VA contract examination for PTSD, conducted 
in May 2000, shows the veteran reporting that he has felt 
isolated from others and has had nightmares and flashbacks 
for 45 years.  He stated that his mood has been significantly 
affected by his past experiences but that the death of his 
ex-wife and recent discovery of his prostatic cancer have 
made him even more tense, depressed and fearful.  He reported 
he was tearful much of the time.  It was noted that he had 
recently undergone a six-week course of radiation therapy at 
VAMC Albany.  It was also noted that his medications included 
prednisone for his emphysema.

He reported that he worked until 1991, and that he did not 
stop working because of the severity of his psychological 
problems.  He no longer drinks alcohol.  He has had no 
psychiatric admissions.  His mood has been depressed with 
loss of interest in things that used to be fun, loss of 
appetite, poor sleep, and hopelessness but no suicidal ideas.  

Mental status examination revealed his speech and psychomotor 
activity was not unusual.  His mood was depressed and his 
affect was appropriate to his mood, depressed, nonlabile and 
moderately intense.  Thought content was free from 
suicidal/homicidal ideas, delusions, obsession/compulsion, 
panic or phobic symptoms.  His perception was free from 
hallucination.  His recent and remote memory was intact.  His 
intelligence was average and his insight and judgment were 
good.  The examiner commented that the veteran has had a 
chronic course of PTSD of moderate severity.  He opined, 
however, that his worsening depression and depressive 
symptomatology are not related to worsening symptoms of PTSD.  
The examiner stated that this mood disorder was probably a 
combination of steroid induced mood changes as well as the 
stress of discovering he has cancer.  His GAF was estimated 
to be 50.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
under a general rating formula for mental disorders.  Under 
that rating formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence pertinent to the claim under 
consideration consists of the reports of February 1999 and 
May 2000 contract examinations, and records of outpatient 
treatment between May 1998 and April 2000.  [The Board notes 
that, while the February 1999 examination report-
specifically, the diagnosis of PTSD-was considered in the 
grant of service connection, the report contains findings 
relevant to the question of severity of the veteran's 
condition during the period pertinent to the February 2000 
claim.  See 38 C.F.R. § 3.400(o)(2) (2001).  These findings 
have not previously been considered.]  Collectively, the 
pertinent medical evidence indicates that the veteran's PTSD 
is manifested, primarily, by a depressed mood, feelings of 
fearfulness and hopelessness, sleep disturbances (to include 
nightmares), and poor appetite.  However, the evidence also 
demonstrates that the veteran has good insight and judgment, 
and intact memory, and there is no evidence of suicidal or 
homicidal ideation and hallucinations.  Although the veteran 
reported that he does not have a good relationship with his 
children, he has a long-term relationship with a significant 
other.  The Board finds that these symptoms are consistent 
with the criteria for no more than the current 50 percent 
rating, which, as indicated above, is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

While the veteran asserts that a higher evaluation is 
warranted, the medical findings simply do not demonstrate 
symptoms of the veteran's service-connected PTSD result in 
the degree of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships, 
required for at least the next higher, 70 percent, rating 
under DC 9411.  While during the most recent VA examination, 
the veteran complained of being tense, depressed and fearful 
with loss of sleep and appetite, and hopelessness, he had no 
suicidal ideas.  His mood appeared to be depressed.  
Moreover, other criteria required for the 70 percent rating, 
such as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene 
have not been shown.

The Board also notes that, given the psychiatric symptoms 
shown, the assigned GAFs, alone, provide no basis for 
assignment of a higher evaluation in this case.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the increased rating issue ; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned.  See 38 C.F.R. §§ 4.126(a), 4.130.  

As noted above, physicians who examined the veteran in 
October 1998, February 1999, and May 2000 assigned GAFs of 
50, and the October 1998 social worker assigned a GAF of 45.  
GAF scores between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or and serious impairment in social, 
occupational, or school functioning, (e.g., no friends, 
unable to keep a job).  Significantly, however, the medical 
evidence does not indicate that any of these symptoms is 
shown.  It is also interesting that none of the examiners has 
assessed the veteran's PTSD as "serious."  Indeed, the May 
2000 examiner commented that the veteran has had a chronic 
course of PTSD of "moderate severity."  He opined, however, 
that the veteran's worsening depression and depressive 
symptomatology are not related to worsening symptoms of PTSD; 
rather, he commented that the veteran's mood disorder was 
probably a combination of steroid induced mood changes as 
well as the stress of discovering he has cancer.  Given the 
veteran's symptoms (all of which the Board attributes to 
PTSD) and level of functioning as reflected in the medical 
reports, and as considered in light of the specific 
applicable rating criteria, the Board finds that the assigned 
GAFs, alone, provide no basis for assignment of the a higher 
evaluation.  

The Board finds that the medical evidence indicates that the 
veteran's symptoms still, collectively, result in the degree 
of impairment contemplated in the current evaluation, and 
have not increased to the point that a higher evaluation is 
warranted.  Under these circumstances, the Board finds that 
no more than the current 50 percent evaluation for PTSD is 
warranted, and that the criteria for at least the next 
higher, 70 percent, evaluation simply are not met.  It 
logically follows that the criteria for an even higher 
evaluation of 100 percent likewise are not met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's PTSD reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  On examination in May 2000 the examiner 
indicated that the veteran did not stop working because of 
the severity of his psychological symptoms.  Moreover, there 
is no evidence that the veteran's PTSD has negatively 
impacted, or compromised the continuity of any employment.  
Thus, the Board finds that more interference with employment 
than is contemplated in the current 50 percent rating simply 
is not shown.  The veteran's PTSD is also not shown to 
warrant frequent periods of hospitalization (the veteran has 
never been hospitalized specifically for treatment of PTSD), 
or to be so exceptional or unusual as to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for accomplishment of the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

